Title: From George Washington to Philip Schuyler, 9 May 1789
From: Washington, George
To: Schuyler, Philip



Dear Sir,
New York May 9th 1789.

I yesterday had the pleasure to receive your favor of the 2d instt—and must beg you to accept of my most grateful acknowledgments for your good wishes and kind gratulations upon my entrance on a new and arduous task. It is only from the assurances of support which I have received from the respectable & worthy characters in every part of the Union, that I am enabled to overcome the diffidence which I have in my own abilities to execute my great and important trust to the best interest of our Country. An honest zeal and an unremitting attention to the interest of United America is all that I dare promise.
The good dispositions which seem, at present, to pervade every class of people afford reason for your observation that the clouds which have long darkned our political hemisphere are now dispersing, and that America will soon feel the affects

of her natural advantages. That invisible hand which has so often interposed to save our Country from impending destruction, seems in no instance to have been more remarkably exerted than in that of disposing the people of this extensive Continent to adopt, in a peaceable manner, a Constitution, which if well administered, bids fair to make America a happy nation. With very sincere regard & esteem I am, Dear Sir Your Most Obedt Hble Servt

Go: Washington

